359 F.2d 856
Joseph Edward EVANS, Appellant,v.Robert F. KENNEDY, Individually and as Attorney General ofthe United States, J. Edgar Hoover, Individually and asDirector, Federal Bureau of Investigation, James W. Kelly,Jr., Individually and as Mayor of East Orange, New Jersey,and Hugh Addonizio, Individually and as Mayor of Newark, New Jersey.
No. 15728.
United States Court of Appeals Third Circuit.
Submitted May 5, 1966.Decided May 19, 1966.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.


1
Joseph Edward Evans, pro se.


2
Norman E. Schull, Asst. City Counsel, East Orange, N.J., for James W. Kelly, Jr.


3
Matthew J. Scola, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for Robert F. Kennedy and J. Edgar Hoover.


4
William H. Walls, Asst. Corporation Counsel, Newark, N.J.  (Norman N. Schiff, Corporation Counsel, City of Newark, Newark, N.J., on the brief), for Hugh Addonizio.


5
Before STALEY, Chief Judge, and KALODNER and FREEDMAN, Circuit Judges.


6
PER CURIAM.


7
This appeal was fixed for argument before this court on May 5, 1966.  Proper notice was given to the appellant of the date and time for argument.  At the appointed time, the appellees appeared by their attorneys; appellant failed to so appear.  The court thereupon inquired of the attorneys for the appellees whether they were willing to submit the case on briefs.  They agreed to this.


8
The court has carefully examined the briefs of the parties and the record in the district court.  It can find no error.


9
The order of the district court will be affirmed.